Citation Nr: 0638945	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-43 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for residuals of left 
leg injury.

2.  Entitlement to service connection for residuals of left 
knee injury. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 
INTRODUCTION

The veteran served on active duty from December 1957 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO denied service connection for 
residuals of left leg and left knee injury. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he injured his left leg and left 
knee jumping from an airplane during service.  June 1980 
private medical records (Alton Memorial Hospital) document 
left knee arthroscopy with a medial meniscus tear.  Private 
medical records from November 1998 to January 2001 reflect a 
diagnosis of bilateral arthritis of the knees, although the 
veteran's disability was much worse in the left knee.  
November 1998 X-rays reveal left knee bone on bone and 
obvious degenerative changes.  The veteran underwent a total 
knee replacement in January 2001.  January 2003 VA treatment 
records reflect current treatment for left knee pain 
subsequent to his total knee replacement.  

The veteran and his wife testified before the undersigned 
Veteran's Law Judge in April 2006.  The veteran described 
jumping from an airplane and becoming tangled in his 
backpack, which resulted in torn tendons in the left leg.  
After the injury, the veteran was treated with an inverta 
cast for six to eight weeks and reassigned to KP duty.  The 
veteran's wife testified that he complained of left leg pain 
soon after his discharge from service.  She further explained 
that the veteran did not seek medical treatment for his left 
leg pain due to limited financial resources during the early 
years of their marriage.  

Of record is a VA response to a request for information which 
indicates the veteran's service medical records may have been 
destroyed in a fire at the National Personnel Records Center 
in 1973. Also of record is a November 1958 morning report of 
the 307th Engr Bn (Abn Div), which lists the veteran as 
assigned personnel.  After careful consideration of all 
procurable and assembled data, reasonable doubt must be 
resolved in favor of the veteran.  Although the veteran's 
service medical records are not available, he has submitted 
credible testimony of a left leg and left knee injury which 
occurred during service, corroborated by a credible, 
competent lay statement.  In addition, service personnel 
records confirm his assignment to an airborne company during 
service.  

In light of evidence submitted by the veteran indicating 
current left leg and left knee disabilities and competent 
testimony attesting to a left leg injury in service 
corroborated by a competent lay statement and service 
personnel records; VA has the duty to assist him in the 
development of his claim by providing him with an opinion to 
determine whether a medical nexus exists between his current 
disabilities and a left leg injury which occurred during 
service. To ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
issues of service connection for residuals of left leg and 
left knee injury are REMANDED for the following development: 

1. The veteran's claims file should be 
submitted to a VA medical examiner to 
issue an opinion as to whether it is as 
least as likely as not (that is, 
probability of 50 percent or better) that 
the veteran's current residuals of left 
leg and left knee injury are related to a 
left leg injury incurred during a jump 
from an airplane during service.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
obtain any tests or studies deemed 
necessary for an accurate assessment.  


2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


